DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 13 are allowed.  Since withdrawn species claims 7 and 16 depend from allowed claims 1 and 13, respectively, claims 7 and 16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Claims 22-35, which are directed to the inventions of Groups II and III, have NOT been rejoined.  
Because a claimed species previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between the species of Group A as set forth in the Office action mailed on November 12, 2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined species, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been amended as follows: 
Claims 22-35 (canceled).  

Allowable Subject Matter
Claims 1-21, 39-40, and 42-43 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a furnace or mold for forming a tubular-shaped silicon ingot comprised of an outer annular-shaped crucible, an inner crucible disposed in the outer crucible, wherein a gap exists between the outer crucible and the inner crucible, wherein the inner crucible comprises a plurality of plates, the plurality of plates are disposed to provide a tubular-shaped structure and are disconnected distinct plates that are able to move relative to each other, and wherein the plurality of plates are disposed, such that the plurality of plates are not spaced apart at a top and are spaced apart at a bottom of the tubular-shaped structure such that gaps exist between adjacent ones of the plurality of plates at the bottom of the tubular-shaped structure as recited in the context of independent claims 1 and 13.  Dependent claims 2-12, 14-21, 39-40, and 42-43 are also deemed to be in condition for allowance due to their direct or indirect dependence on claim 1 or 13.  
The closest prior art of record includes Japanese Patent Appl. Publ. No. JP 08-229924 to Kyojiro Kaneko (hereinafter “Kaneko I”) in view of U.S. Patent No. 6,027,563 to Choudhury, et al. (“Choudhury”).  In Figs. 1-3 and ¶¶[0012]-[0036] Kaneko I teaches an embodiment of a mold formed by an outer (6a) and inner (6b) crucible which is configured to receive granular Si (17) in which the inner crucible (6b) is comprised of a plurality of plates which are disposed to provide a tubular shaped structure.  Then in Figs. 1-2 and col. 8, l. 8 to col. 10, l. 50 Choudhury teaches an embodiment of a continuous casting system comprised of a crucible (9a) surrounded by an induction coil (10) with a support member (11) configured to hold a seed (25) and move relative to the crucible (9a) during formation of a Si ingot (30).  However, the plurality of plates which form the crucible(s) in Kaneko I and Choudhury are not fully disconnected and distinct plates as recited in the context of claims 1 and 13.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714